                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

 In re:                                                Chapter 13

 George Hamiel and                                     Case No. 16-51658
 Kimberly Hamiel
                                                       Judge: Thomas Tucker
          Debtor(s).                             /


                        DEBTOR’S PROPOSED PLAN MODIFICATION

   NOW COMES the Debtor, by and through counsel Moran Law, and in support of the
Proposed Plan Modification, state as follows:

   1.         Debtor filed for Chapter 13 Bankruptcy Protection on August 22, 2016.
   2.         Debtors’ Plan was confirmed on February 15, 2017.
   3.         The Debtor’s confirmed plan duration is 60 months with a 0% dividend available to
              unsecured creditors. There are approximately 15 months remaining until plan
              completion.
   4.         Debtors current pay history is 86.01% with a current delinquency of $12,138.56.
              Mr. Hamiel was laid off work in March of 2020 due to the Covid-19 pandemic, he
              has recently found work but is income has been reduced, which does not allow him
              to remit his current plan payment and maintain his household expenses.
   5.         Debtors are seeking to excuse their delinquency, reduce his plan payment to
              $1,050.00 per month and extend his plan terms to 84 months.
   6.         Classes of Creditors will be affected as follows:
                      A. Class 3: There are no Class 3 creditors.
                      B. Class 4: Class 4 creditor will resume full monthly payments and the
                             post-petition arrears will be cured by the end of plan.
                      C. Class 5: Class 5 creditors have received approximately 75% of their
                             claims and will resume payments in December 2020 with a partial
                             payment and should receive a full payment January 2021.
                      D. Class 6: There are no Class 6 creditors.
                      E.     Class 7: There are no Class 7 creditors.
                      F.     Class 8: There are no Class 8 creditors.
                      G. Class 9: There is no impact on any Creditor in Class 9 as they shall
                             continue to receive the confirmed dividend towards their duly filed
                             claims.
   7.         A liquidation analysis and worksheet have been attached (Exhibit B).

   WHEREFORE the debtors pray this honorable court grant this proposed plan modification.

 Date: November 23, 2020                     /s/ Ryan Moran




   16-51658-tjt        Doc 52   Filed 11/23/20       Entered 11/23/20 12:14:39   Page 1 of 4
                                     Ryan Moran (P70753)
                                     Attorney for Debtor
                                     25600 Woodward Ave., Suite 201
                                     Royal Oak, MI 48067
                                     (248) 246-6536




16-51658-tjt   Doc 52   Filed 11/23/20   Entered 11/23/20 12:14:39    Page 2 of 4
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

 In re:                                                Chapter 13

 George Hamiel and                                     Case No. 16-51658
 Kimberly Hamiel
                                                       Judge: Thomas Tucker
          Debtor(s).                             /


              Notice of Deadline to Object to Proposed Chapter 13 Plan Modification


  The deadline to file an objection to the attached proposed chapter 13 plan modification is 21
days after service.

  If no timely responses are filed to a proposed post-confirmation plan modification, the
proponent may file a certificate of no response and request entry of an order approving the plan
modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the plan modification, the trustee, and any objecting
parties. In that event, the plan modification will become effective when the Court enters an order
overruling or resolving all objections.

   Objections to the attached proposed chapter 13 plan modification shall be served on the
following:

                Ryan Moran, 25600 Woodward Ave, Suite 201, Royal Oak, MI 48067

                Tammy L. Terry, 535 Griswold, Suite 2100, Detroit, MI 48226

                                             /s/ Ryan B Moran__________
                                             Ryan B. Moran (P70753)
                                             Attorney for Debtor
Date: November 23, 2020                      25600 Woodward Ave Suite 201
                                             Royal Oak, MI 48067
                                             248-246-6536
                                             rmoran@moranlaw.com




   16-51658-tjt        Doc 52   Filed 11/23/20       Entered 11/23/20 12:14:39    Page 3 of 4
                                                                                          Exhibit A

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

 In re:                                                Chapter 13

 George Hamiel and                                     Case No. 16-51658
 Kimberly Hamiel
                                                       Judge: Thomas Tucker
          Debtor(s).                             /


                         ORDER ALLOWING PLAN MODIFICATION

       Debtors having filed a Notice of Plan Modification and no Objections having been filed;
and the Court being fully advised:

IT IS HEREBY ORDERED:

   1.       The Debtor’s Proposed Plan Modification shall be granted.

   2.       The plan term shall be extended to 84 months

   3.       The delinquency in the amount of $12,138.56 shall be excused.

   4.       Plan payments shall be reduced to $1,050.00 per month effective November 23, 2020.

   5.       In all other respects, the terms, and conditions of the confirmed plan, as last amended,
            shall remain in full force and effect.




   16-51658-tjt        Doc 52   Filed 11/23/20       Entered 11/23/20 12:14:39     Page 4 of 4
